





[exh108placementagreement001.jpg] [exh108placementagreement001.jpg]    

Midtown Partners & Co., LLC

    

4902 Eisenhower Blvd., Suite 185

Tampa, FL  33634

          

Phone: 813.885.5744 ♦ Fax: 813.885.5911

     




PLACEMENT AGENT AGREEMENT




THIS PLACEMENT AGENT AGREEMENT (the “Agreement”) is made and entered into
effective as of this 14th day of July, 2006, by and between Guardian
Technologies International, Inc., a Delaware corporation, (the “Company”), with
its principal place of business at 516 Herndon Parkway, Suite A, Herndon,
Virginia 20170 and Midtown Partners & Co., LLC, a Florida limited liability
company (the “Placement Agent,” “Midtown” or “Midtown Partners), with its
principal place of business at 4902 Eisenhower Blvd., Suite 185, Tampa, Florida
33634, and confirms the understanding and agreement between the Company and the
Placement Agent as follows:




SECTION I




The Company hereby engages the Placement Agent as the Company’s non-exclusive
placement agent in connection with a proposed private placement in the United
States (the “Offering”) of up to fifteen million dollars (US$15,000,000) (the
“Financing”) of the Company’s debt, equity or equity-linked securities (the
“Securities”). The Offering will be made solely to “accredited investors” (the
“Accredited Investors”), as such term is defined in Rule 501(a) of Regulation D
(“Regulation D”) promulgated under the United States Securities Act of 1933, as
amended (the “Securities Act”), pursuant to an exemption from registration under
applicable federal and state securities laws available under Rule 506 of
Regulation D and in accordance with the terms of this Agreement.  The terms and
conditions of the Financing shall be negotiated among the Company, the Placement
Agent and any investor in the Financing. The Placement Agent hereby accepts such
engagement upon the terms and conditions set forth in this Agreement. This
Agreement shall not give rise to any commitment or obligation by the Placement
Agent to purchase any of the Securities or, except as set forth herein, to find
purchasers for the Securities.




The Placement Agent shall provide the following services (the “Services”):




(a)

Advise the Company with regard to the size of the Offering and the structure and
terms of the Financing and the Securities in light of the current market
environment;




(b)

Assist the Company in identifying and evaluating prospective qualified
Accredited Investors;




(c)

Approach such investors on a “best efforts basis” regarding an investment in the
Company; and




(d)

Work with the Company to develop a negotiating strategy and assist with the
negotiations with such potential investors.




In connection with the Placement Agent providing the Services, the Company
agrees to use its best efforts to keep the Placement Agent up to date and
apprised of all material business, market and legal





developments related to the Company and its operations and management.  The
Placement Agent shall devote such time and effort, as it deems commercially
reasonable under the circumstances in rendering the Services.  The Placement
Agent shall not provide any work that is in the ordinary purview of a certified
public accountant.  The Placement Agent cannot guarantee results on behalf of
the Company, but shall pursue all avenues that it deems reasonable through its
network of contacts.  




SECTION II




The Placement Agent, its affiliates and any person acting on its or their behalf
hereby represent, warrant and agree as follows (each, a “Placement Agent Party,”
and collectively, the “Placement Agent Parties”):




(a)

The Financing, and the Securities to be offered and sold by the Placement Agent,
have been and will be offered and sold by the Placement Agent in compliance with
all federal and state securities laws and regulations governing the registration
and conduct of broker-dealers, and each Placement Agent Party making an offer or
sale of the Securities was or will be, at the time of any such offer or sale,
registered as a broker-dealer pursuant to Section 15(b) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and under the
laws of each applicable state of the United States (unless exempted from the
respective state’s broker-dealer registration requirements), and in good
standing with the National Association of Securities Dealers, Inc.  




(b)

The execution and delivery of this Agreement has been duly and validly
authorized by the Placement Agent and, when executed by the Company, will
constitute the valid and binding agreement of the Placement Agent enforceable
against the Placement Agent in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency or reorganization, moratorium
or other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles.




(c)

The Financing, and the Securities to be offered and sold by the Placement Agent,
have been and will be offered and sold only to Accredited Investors in
accordance with Rule 506 of Regulation D and applicable state securities laws;
provided, however, the Company shall make all necessary filings under Rule 503
of Regulation D and such similar notice filings under applicable state
securities laws.  The Placement Agent Parties represent and warrant that they
have reasonable grounds to believe and do believe that each person to whom a
sale, offer or solicitation of an offer to purchase Securities was or will be
made was and is an Accredited Investor.  Prior to the sale and delivery of the
Securities to any such investor, the Placement Agent Parties will obtain an
executed subscription or securities purchase agreement, confidential purchaser
questionnaire (if applicable), an executed investors’ rights agreement, and such
other agreements and in such form as shall be agreed upon by the Company and the
Placement Agent (the “Subscription Documents”).  No sale of the Securities shall
take place or be regarded as effective unless and until accepted by the Company,
such acceptance to occur at Closing, and the Company reserves the right in its
sole absolute discretion to refuse to sell Securities to any or all persons at
any time.




(d)

In connection with the Financing, and offers and sales of the Securities, the
Placement Agent Parties have not and will not:




(1)

Offer or sell, or solicit any offer to buy, any Securities by any form of
“general solicitation” or “general advertising”, as such terms are used in
Regulation D, or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act;




(2)

Use any written material other than (A) a confidential term sheet approved by
the Company and the Placement Agent (“Confidential Term Sheet”), (B) the
Subscription Documents, (C) copies of the Company’s SEC Reports (as hereinafter
defined), (D) the Information Documents (as hereinafter defined); and, except
for the Information Documents, shall only rely upon and communicate information
that is publicly available regarding the Company to any potential investors
(without limiting the foregoing, none of the Placement Agent Parties is
authorized to make any representation or warranty to any offeree concerning the
Company or an investment in the Securities or any other securities of the
Company); provided that, if the





2










Placement Agent furnishes to potential investors a copy of the Confidential Term
Sheet or Information Documents, such potential investor shall agree to keep the
information contained in such Confidential Term Sheet and Information Documents
confidential and shall execute a confidentiality agreement reasonably acceptable
to the Company or shall otherwise agree to keep such information confidential;
or




(3)

Take any action that would constitute a violation of Regulation M or Regulation
SHO under the Exchange Act.




(e)

The Placement Agent shall cause each affiliate or each party acting on its or
their behalf with whom they enter into contractual arrangements relating to the
offer and sale of any Securities to agree, for the benefit of the Company, to
the same provisions contained in this Agreement.




(f)

The Placement Agent will not offer or sell the Securities in any state or other
jurisdiction without the approval of the Company and completion by the Company
of any Blue Sky filings for such states or other jurisdictions.




SECTION III




During the Term (as defined below), the Placement Agent is hereby retained by
the Company to make limited introductions on a best efforts basis to provide
financing for the Company in an amount and form to be mutually determined by the
Company and the Placement Agent. 




SECTION IV




The Company hereby represents, warrants and agrees as follows:




(a)

The execution and delivery of this Agreement has been duly and validly
authorized by the Company and, when executed by the Placement Agent, will
constitute the valid and binding agreement of the Company enforceable against
the Company in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency or reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.




(b)

The offer, offer for sale, and sale of the Securities have not been and will not
be registered under the Securities Act with the Securities and Exchange
Commission (“SEC”), except as contemplated by the Subscription Documents.  The
offer and sale of the Securities will be offered, offered for sale and sold
pursuant to exemptions from the registration requirements of the Securities Act
provided by Section 4(2) of the Securities Act, and will comply in all material
respects with the requirements of Rule 506 of Regulation D promulgated under the
Securities Act and any applicable state securities laws. No documents prepared
by the Company in connection with the Offering, or any amendment or supplement
thereto, contain or will contain as of the date of the preparation thereof, any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.




(c)

The consolidated financial statements, audited and unaudited (including the
notes thereto), included in the Company’s latest annual report and subsequent
quarterly reports as filed with the SEC (the “Financial Statements”), present
fairly the financial position of the Company as of the dates indicated and the
results of operations and cash flows of the Company for the periods specified.
Such Financial Statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved except as otherwise stated therein.




(d)

No federal, state or foreign governmental agency has issued any order preventing
or suspending the Offering.




(e)

The Company is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware, with corporate power and
authority under such laws to own, lease





3










and operate its properties and conduct its business as now conducted. The
Company has all power, authority, authorization and approvals as may be required
to enter into this Agreement and each of the Subscription Documents, and to
carry out the provisions and conditions hereof and thereof, and to issue and
sell the Securities.




(f)

The Securities have been, or immediately prior to the commencement of the
Offering will have been, authorized for issuance and sale pursuant to the
Subscription Documents and, when issued and delivered by the Company against
payment therefor in accordance with the terms of the Subscription Documents,
will be validly issued, fully paid and non-assessable.




(g)

With the exception of any approvals required by the SEC related to the Offering,
no further approval or authorization of any shareholder of the Company, its
Board of Directors or other person or group is required for the issuance and
sale of the Securities or any securities issuable upon exercise or conversion of
the Securities.




(h)

Except as disclosed in the Company’s periodic reports filed with the SEC (“SEC
Reports”), since the date of the Company’s latest unaudited consolidated
financial statements there has not been any (A) material adverse change in the
business, properties, assets, rights, operations, condition (financial or
otherwise) or prospects of the Company, (B) transaction that is material to the
Company, except transactions in the ordinary course of business, (C) obligation
that is material to the Company, direct or contingent, incurred by the Company,
except obligations incurred in the ordinary course of business, (D) change that
is material to the Company or in the common shares or outstanding indebtedness
of the Company, or (E) dividend or distribution of any kind declared, paid, or
made in respect of the common shares.




(i)

The Company shall give the Placement Agent reasonable prior written notice of
the Company’s intention to engage another investment banking firm to conduct a
private placement of the securities of the Company.




SECTION V




The parties agree that each closing of the Offering (the “Closing”) shall be
subject to the satisfaction of the following conditions, unless expressly waived
in writing by the parties:




(a)

The Offering shall not be subject to any regulatory or judicial proceeding
questioning or reviewing its effectiveness for the purpose of offering the
Securities for sale and issuance.  




(b)

The Company shall deliver a certificate of an officer of the Company dated as of
the Closing that affirms the accuracy of the representations and warranties
contained in Section IV hereof.




(c)

 The Placement Agent shall have received an opinion of counsel to the Company,
dated as of the Closing, to the effect that assuming the Placement Agent has
complied with the manner of sale requirements of Regulation D and the material
terms of this Agreement and the Subscription Documents, the offer and sale of
the Securities are exempt transactions under Section 3(b) or Section 4(2) and
Rule 506 of Regulation D under the Securities Act.




(d)

The Company shall have paid, or made arrangements satisfactory to the Placement
Agent for the payment of, all such expenses as required by Section VIII below.




SECTION VI




(a)

The term of this Agreement shall commence on the date first written above and
shall expire the earlier of: (i) one (1) year after the date the Company (A)
provides the Placement Agent with requested due diligence materials and (B) the
Company and the Placement Agent mutually agree that information documents
(including, but not limited to, the following: a business plan; an executive
summary; five-year pro forma consolidated financial statements; a schedule
setting forth the proposed uses





4










of proceeds of the Offering; an investor presentation, and such other documents
as the Placement Agent shall reasonably request (collectively, the “Information
Documents”)) to be provided and approved by the Company, are ready for
presentation to the Placement Agent’s network of potential financing sources; or
(ii) the Closing of the Offering, unless this Agreement is earlier terminated in
accordance with the provisions set forth below, or extended by the mutual
written agreement of the parties hereto (the “Term”).  This Agreement may be
terminated only:




(1)

By the Placement Agent or the Company for any reason at any time upon thirty
(30) days’ prior written notice; or




(2)

By the Placement Agent upon default in the payment of any amounts due to the
Placement Agent pursuant to this Agreement, if such default continues for more
than fifteen (15) days following receipt by the Company from the Placement Agent
of written notice of such default and demand for payment.




(b)

In the event of the termination of this Agreement, the Placement Agent shall be
immediately paid in full on all items of compensation and expenses (including
any amounts deferred) payable to the Placement Agent pursuant hereto, as of the
date of termination.




(c)

The Placement Agent Fees (as hereinafter defined) shall become due and payable
to Placement Agent upon the date that the Company receives the proceeds of the
Financing from the party providing the Financing.  A Placement Agent Fee shall
also be payable with respect to any Qualified Financing or any subsequent
Qualified Financing accepted and received by Company within twelve (12) months
after the termination or expiration of this Agreement, by any party or source of
funding introduced or facilitated by Placement Agent to Company.

 

SECTION VII




At any time during the twelve (12) month period following the termination or
expiration of this Agreement, the Placement Agent shall be entitled to the
compensation and fees as set forth in Section VIII of this Agreement for any
Qualified Financing (as defined below) received by the Company. The term
“Qualified Financing” shall mean receipt by the Company of an investment from a
person after the termination of this Agreement that directly results from the
Placement Agent’s performance of the Services hereunder during the Term of this
Agreement (for the avoidance of doubt this shall mean any solicitation of a
potential investor or an introduction of a potential investor to the Company by
the Placement Agent related to the Offering during the Term of this Agreement)
but shall exclude the solicitation of any existing or prior investor in the
Company’s securities or any investor whose name was furnished to the Placement
Agent by the Company.   The Placement Agent agrees to provide to the Company
within ten (10) days after the termination of this Agreement (the “Delivery
Deadline”) a list of all persons solicited on behalf of the Company or
introduced to the Company by the Placement Agent related to the Offering (the
“Solicitation List”) to assist the parties in making a later determination as to
whether a Qualified Financing has occurred.  If the Solicitation List is not
provided to the Company prior to the expiration of the Delivery Deadline, the
Company’s obligation to pay any commissions or fees related to a Qualified
Financing pursuant to this Section VII shall immediately terminate. For purposes
of this Agreement, receipt of Qualified Financing shall be deemed to be received
by the Company on the date that a definitive agreement regarding the Qualified
Financing is executed by the Company and the party providing such financing.
 The compensation or fees shall become payable to the Placement Agent upon the
date that the Company receives the proceeds of the Qualified Financing.   




The provisions set forth in this Section VII shall survive any termination of
this Agreement.




SECTION VIII




(a)

In consideration for the performance of the Services hereunder, the Company
hereby agrees to pay or provide to the Placement Agent the following
compensation (collectively, the “Placement Agent Fee” or “Financing Fee”):





5













(1)

Upon each Closing of the Offering, the Company shall pay to the Placement Agent
a cash commission in an amount equal to seven percent (7%) of the aggregate
offering price of the Securities sold by the Placement Agent in the Offering
(the “Financing Fee”).  In addition, upon exercise of any common stock purchase
warrants included in the Securities sold in the Offering, pay to the Placement
Agent a cash commission equal to seven percent (7%) of the proceeds received by
the Company from the exercise of such warrants by the holders thereof.  The
Financing Fee may be re-allowed by the Placement Agent to any participating
broker-dealer engaged by the Placement Agent.




(2)

Upon each Closing of the Offering, the Company shall issue to the Placement
Agent or its permitted assigns common stock purchase warrants to purchase such
number of shares of the common stock of the Company as shall equal seven percent
(7%) of the aggregate number of shares of common stock of the Company sold in
the Offering or issuable upon exercise or conversion of the Securities sold in
the Offering at Closing (“Placement Agent Warrants”), exercisable at a price
equal to 100% of the price of the shares of common stock issued at or issuable
upon exercise or conversion of the Securities sold in the Offering at Closing.
 Except as set forth above and below, the Placement Agent Warrants shall be
identical to any warrants issued in the Financing at Closing.  The Placement
Agent Warrants shall be exercisable for a period of five (5) year from the date
of issuance and shall provide for cashless exercise (even if the investors do
not have such right).  The Placement Agent Warrants shall include anti-dilution
protection, including protection against issuances of securities at prices (or
with exercise prices, in the case of warrants, options or rights) below the
exercise price of the Placement Agent Warrants except that such antidilution
protection shall not apply to the following issuances of the Company’s
securities: common stock issuable upon exercise of outstanding warrants, options
or other convertible securities, common stock or other convertible securities
issued or issuable pursuant to any merger, acquisition, joint venture or similar
transaction, options or common stock issuable upon exercise of options granted
to employees, officers, directors and consultants, common stock or convertible
securities issued to vendors, or common stock issued, or issuable upon exercise
or conversion of convertible securities or warrants issued, at a Closing of the
Offering.  The Placement Agent Warrants shall not be callable or redeemable. The
Placement Agent Warrants shall also include one (1) demand registration right
exercisable following the first anniversary of the Closing and one (1) piggyback
registration right for a period of two (2) years following the Closing.  The
Placement Agent Warrants shall be transferable to certain officers and employees
of the Placement Agent’s in the Placement Agent’s discretion, provided that any
such transferee is an accredited investor and provided he or she agrees to
execute an investment representation letter prepared by the Company and
reasonably acceptable to the Placement Agent.




(3)

Upon each Closing of the Offering, the Company shall pay to the Placement Agent
a non-accountable expense allowance in an amount equal to one percent (1%) of
the aggregate offering price of the Securities sold by the Placement Agent in
the Offering to cover all expenses of the Placement Agent and the investors in
the Offering (“Non-Accountable Expense Allowance”).




(4)

The Company shall pay to the Placement Agent a deposit in the amount of $10,000
upon finalization of the Confidential Term Sheet by the Company which shall be
offset against the Non-Accountable Expense Allowance at Closing.




(b)

It is acknowledged and agreed that the Company shall bear its own costs and
expenses incident to the issuance, offer, sale and delivery of the Securities.
 These costs and expenses will include but are not limited to state “Blue Sky”
fees, legal fees, printing costs, travel costs, mailing, couriers, personal
background checks, and other expenses incidental to the advancement and
completion of the Offering.  

  

(c)

Subject to the other requirements set forth in this Agreement, the Placement
Agent may introduce investors to the Offering directly or through other
participating broker-dealers. If the Placement





6










Agent utilizes any such intermediaries, the Placement Agent shall be the
Company’s point of contact, not the intermediary, and the Placement Agent, not
the Company, shall be responsible for any compensation arrangement with the
intermediary. The Company’s sole compensation arrangement, responsibility and
obligation are with the Placement Agent.  The Placement Agent will disclose the
identity and compensation arrangements with all of its intermediaries in order
to allow the Company to adequately disclose such arrangements, where necessary.




SECTION IX




(a)

Prior to and subject to the Closing, subscription proceeds from the sale of the
offered Securities shall be deposited in an escrow account with a bank (“Escrow
Agent”) designated by the Company and reasonably acceptable to the Placement
Agent, pursuant to an escrow agreement among the Company, the Placement Agent
and the Escrow Agent.  Subscribers shall make checks payable to the Escrow
Agent, as escrow agent for the Company or shall cause the wire transfer of
immediately available funds in favor of the Escrow Agent as escrow agent for the
Company, in accordance with instructions provided by the Placement Agent.   In
the event that this Agreement is terminated before Closing, subscription
proceeds of an investor are rejected, or the Offering terminates for any reason,
the subscription proceeds held in escrow (with regard to all investors or with
regard to an individual investor whose investment has be rejected, as the case
may be) shall be promptly returned to the investor(s) without deduction or
charge.




(b)

In addition, immediately prior to and in anticipation of, Closing, the Company
shall deposit in escrow with an escrow agent (the “Securities Escrow Agent”)
designated by the Placement Agent and reasonably acceptable to the Company, the
Securities to be issued to investors and the Placement Agent Warrants to be
issued to the Placement Agent at Closing, pursuant to a securities escrow
agreement among the Placement Agent, the Company and the Securities Escrow
Agent.  In the event that this Agreement is terminated before Closing,
subscription proceeds of an investor are rejected, or the Offering terminates
for any reason, the applicable Securities delivered to the Securities Escrow
Agent shall be promptly (in any event within five (5) business days) returned to
the Company.




(c)

A Closing with regard to the Offering shall be held on such date(s) and at such
time(s) as shall be mutually agreed upon by the Company and the Placement Agent
and as communicated to the Escrow Agent and the Securities Escrow Agent.  The
parties agree that one or more Closing of the Financing may occur and on such
date or dates as shall be determined by the mutual agreement of the Company and
the Placement Agent.




SECTION X




(a)

The Company agrees to indemnify the Placement Agent and hold it harmless against
any losses, claims, damages or liabilities incurred by the Placement Agent, in
connection with, or relating in any manner, directly or indirectly, to the
Placement Agent rendering the Services in accordance with this Agreement, unless
it is determined by a court of competent jurisdiction that such losses, claims,
damages or liabilities arose out of the Placement Agent’s breach of this
Agreement, sole negligence, gross negligence, willful misconduct, dishonesty,
fraud or violation of any applicable law.  Additionally, the Company agrees to
reimburse the Placement Agent immediately for any and all expenses, including,
without limitation, attorney fees, incurred by the Placement Agent in connection
with investigating, preparing to defend or defending, or otherwise being
involved in, any lawsuits, claims or other proceedings arising out of or in
connection with or relating in any manner, directly or indirectly, to the
rendering of any Services by the Placement Agent in accordance with this
Agreement (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader action);
provided, however, that in the event a determination is made by a court of
competent jurisdiction that the losses, claims, damages or liability arose
primarily out of the Placement Agent’s breach of this Agreement, sole
negligence, gross negligence, willful misconduct, dishonesty, fraud or any
violation of any applicable law, the Placement Agent will remit to the Company
any amounts for which it had been reimbursed under this paragraph.  The Company
further agrees that the indemnification and reimbursement commitments set forth
in this paragraph shall extend to any controlling person, strategic alliance,
partner, member,





7










shareholder, director, officer, employee, agent or subcontractor of the
Placement Agent and their heirs, legal representatives, successors and assigns.
 The provisions set forth in this Section X(a) shall survive any termination of
this Agreement.




(b)

The Placement Agent agrees to indemnify the Company and hold it harmless against
any losses, claims, damages or liabilities incurred by the Company, in
connection with, or relating in any manner, directly or indirectly, or arising
out of or based upon any untrue statement or omission or any alleged untrue
statement or omission in the Subscription Documents contained in or omitted from
the Subscription Documents in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for use
in preparation of the Subscription Documents or selling material, as the case
may be, and the Placement Agent agrees to reimburse the Company immediately for
any for any and all expenses, including, without limitation, attorney fees,
incurred by the Company in connection with investigating, preparing to defend or
defending, or otherwise being involved in, any lawsuits, claims or other
proceedings arising out of or in connection with or relating in any manner,
directly or indirectly, to investigating or defending such loss, claim, damage
or liability; provided that the Placement Agent shall not be liable hereunder
for any loss, claim, damage or liability arising out of any act or failure to
act on the part of any other person except the Placement Agent’s partners,
employees, officers, members and agents (including registered representatives).
 The Placement Agent further agrees that the indemnification and reimbursement
commitments set forth in this paragraph shall extend to any controlling person,
partner, member, shareholder, director, officer, employee, agent or
subcontractor of the Company and their heirs, legal representatives, successors
and assigns.  The provisions set forth in this Section X(b) shall survive any
termination of this Agreement.




SECTION XI




All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person or
transmitted by facsimile transmission or the fifth calendar day after being
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the addresses herein above first mentioned or to such other address
as any party hereto shall designate to the other for such purpose manner herein
set forth.


SECTION XII




(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida (without reference to its choice of law
principles), and to the exclusion of the law of any other forum, without regard
to the jurisdiction in which any action or special proceeding may be instituted.
 EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN HILLSBOROUGH COUNTY, FLORIDA FOR
RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF
THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY
WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT
FORUM.  AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY
WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.   If it becomes
necessary for any party to institute legal action to enforce the terms and
conditions of this Agreement, the prevailing party may be awarded reasonable
attorneys fees, expenses and costs.




(b)

Confidentiality. The Placement Agent may acquire certain non-public information
respecting the business of the Company in connection with the performance of
Services hereunder, including but not limited to information which is reasonably
understood to be proprietary or confidential in nature (collectively,
“Confidential Information”).  To help assure the Company’s compliance with
Regulation FD, the Placement Agent hereby agrees that all Confidential
Information shall be kept strictly confidential by the Placement Agent and its
affiliates, members, partners, shareholders, managers, directors, officers,
employees, advisors, agents, and controlling persons (collectively,
“Representatives”), and may not be disclosed to any third party without the
express written consent of the Company, except





8










that Confidential Information or portions thereof may be disclosed to
Representatives who need to know such information for the purpose of enabling
the Placement Agent to perform services hereunder (it being understood that
prior to such disclosure, such Representative will be informed by the Placement
Agent of the confidential nature of such Confidential Information and shall
agree to be bound by this Agreement).  The Placement Agent shall be responsible
for any breach of this provision by any of its Representatives.  For purposes
hereof, Confidential Information shall not include any information which (i) at
the time of disclosure or thereafter is or becomes generally known by the public
(other than as a result of its disclosure by the Placement Agent or its
Representatives), (ii) was or becomes available to the Placement Agent on a
non-confidential basis from a person who is not subject to a confidentiality
agreement concerning that information, or (iii) is required by law to be
disclosed by the Placement Agent (provided that if such disclosure is required
by order of a court or administrative agency, the Placement Agent shall notify
the Company as soon as possible so that the Company may seek a protective
order).




(c)

Assignments and Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  The rights and obligations of the parties under this Agreement may not
be assigned or delegated without the prior written consent of both parties, and
any purported assignment without such written consent shall be null and void.  




(d)

Modification and Waiver.  Only an instrument in writing executed by the parties
hereto may amend this Agreement.  The failure of any party to insist upon strict
performance of any of the provisions of this Agreement shall not be construed as
a waiver of any subsequent default of the same or similar nature, or any other
nature.  




(e)

Construction.  The captions used in this Agreement are provided for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.




(f)

Facsimile Signatures.  Facsimile transmission of any signed original document,
and re-transmission of any signed facsimile transmission, shall be the same as
delivery of an original.  At the request of either party, the parties shall
confirm facsimile transmitted signatures by signing an original document. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which taken together shall constitute one and the
same agreement. 




(g)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in any way impaired.




(h)

Non-Circumvention.  The Company hereby irrevocably agrees not to circumvent,
avoid, bypass, or obviate, directly or indirectly, the intent of this Agreement.
The Company agrees not to accept any business opportunity from any third party
to whom Placement Agent introduces to the Company without the consent of
Placement Agent, unless for each business opportunity accepted by the Company
from a third party introduced by Placement Agent, the Company remits a term
sheet and then a contract which defines a mutually agreeable compensation
structure for Placement Agent.




(i)

Survival.  The provisions of Sections II, IV, VI(c), VII, X, and XII shall
survive the termination or expiration of this Agreement for whatever reason.  




(j)

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





9










If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose within 10 days of the date hereof  or this Agreement shall be withdrawn
and become null and void.  The undersigned parties hereto have caused this
Agreement to be duly executed by their authorized representatives, pursuant to
corporate board approval and intend to be legally bound.




GUARDIAN TECHNOLOGIES

 INTERNATIONAL. INC.

MIDTOWN PARTNERS & CO., LLC

By: /s/ Michael W. Trudnak

By: /s/ Bruce Jordan

Name: Michael W. Trudnak

Name: Bruce Jordan

Its: Chief Executive Officer

Its: President

__________________________________________

Witness

__________________________________________

Witness




 





10








